Citation Nr: 1423787	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a compensable disability rating for right ear hearing loss prior to July 22, 2011.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from July 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that assigned noncompensable ratings for right ear hearing loss.  In his July 2011 substantive appeal, the Veteran requested a travel board hearing.   In a statement received in April 2013, the Veteran withdrew the hearing request. 

The Veteran initially submitted a notice of disagreement for the issue of entitlement to a compensable rating for hearing loss of the right ear.  The RO subsequently granted service connection for left ear hearing loss in a January 2012 rating decision.  The RO then rated the left ear disability as a paired organ with the right ear and granted a 20 percent disability rating, effective July 22, 2011, in a subsequent May 2012 rating decision.  The issue of increased rating for a right ear hearing loss from July 22, 2011, has been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  Prior to July 22, 2011, the Veteran was only service-connected for right ear hearing loss and had no higher than Level VI hearing acuity in that ear.  

2.  From July 22, 2011, the Veteran was service-connected for bilateral hearing loss and had no higher than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.






CONCLUSIONS OF LAW

1.  Prior to July 22, 2011, the criteria for a compensable evaluation for service-connected right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 (2013).

2.  From July 22, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability have not been met.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in February and November 2011 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA treatment records, and lay statements have been obtained.  The Veteran was provided with VA examinations in March and November 2011.  The Board finds that the medical opinions are adequate as they are based on physical examination and review of the claims file and contain clear conclusions connected to supporting data by a reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners also elicited information from the Veteran concerning the functional effects of his disability.

The Board has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

The Merits of the Claim

The Veteran claims entitlement to assignment of a compensable rating for his service-connected right ear hearing loss disability prior to July 22, 2011, and entitlement to a rating in excess of 20 percent for his service-connected bilateral hearing loss from that date.

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation for hearing impairment based on testing conducted by a state-licensed audiologist.  The testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  However, where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  38 C.F.R. § 4.85, Table VIA. 

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, using whichever results in the higher Roman numeral designation.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is applied.  38 C.F.R. § 4.86(b).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA are applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In claims involving service connection for impaired hearing in only one ear, such as this current appeal, the non-service connected ear will be assigned a Roman numeral designation of I in order to determine the percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).

Increased Rating prior to July 22, 2011 for Right Ear Hearing Loss

As mentioned above, the Veteran seeks a compensable rating for right ear hearing loss prior to July 22, 2011.  On March 2011 VA audiological evaluation, puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
45
75
85
85

The average puretone thresholds was 73 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 74 percent.  The Veteran reported difficulty understanding speech during both quiet one-on-one and group conversations and stated that he struggles to hear grandchildren and sermons.  He relies on hearing aids for daily functioning and believes that he would not hear most, if any, conversations without them.

Under Table VI, the hearing acuity shown constitutes Level VI hearing in the right ear.  No exceptional pattern of hearing loss is shown.  See 38 C.F.R. § 4.86(a).  As only the right ear was service-connected for impaired hearing during that period, the left ear is automatically assigned a Roman numeral designation of I (despite the fact that the examination included audiometric results for the left ear).  see 38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under DC 6100.  As the Veteran is already in receipt of a zero disability rating for hearing loss for that period, this examination report's audiometric data does not provide a basis for assigning any increased disability rating.

Increased Rating from July 22, 2011 for Bilateral Hearing Loss

The Veteran was service-connected for his left ear hearing loss on July 22, 2011, and a 20 percent disability rating for bilateral hearing loss was assigned effective that date.  As mentioned above, although the Veteran did not perfect an appeal for bilateral hearing loss, the issue of increased rating for a right ear hearing loss from July 22, 2011, has been recharacterized as one seeking a rating in excess of 20 percent for bilateral hearing loss.

On November 2011 VA audiological evaluation, puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
45
75
85
80
L
60
75
100
85

The average puretone thresholds were 71 decibels in the right ear and 80 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 74 percent in the left ear. The Veteran reported experiencing a great deal of difficulty understanding conversational levels of speech without his hearing aids.  He also expressed difficulty in social and work situations with his hearing aids when background noise is present.

Under Table VI, the hearing acuity shown constitutes Level IV hearing in the right ear and Level VI hearing in the left ear.  No exceptional pattern of hearing loss is shown in either ear.  See 38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 20 percent rating under Code 6100.  As the Veteran is already in receipt of a 20 percent disability rating loss, this examination report's audiometric data does not provide a basis for assigning any increased disability rating for the Veteran's bilateral hearing loss.

In a statement received in March 2011, the Veteran's wife contends that it has gotten more difficult for the Veteran to hear and that he misses a lot of communication with others, including potential customers and his young grandchildren.  He also has difficulty understanding church sermons.  A statement received from the Veteran's friend addressed a progressive worsening of the Veteran's hearing.  In a statement received in October 2011, the Veteran contends that he has worn hearing aids for over 20 years and that his hearing difficulties have lowered his income as an insurance agent since it affects his ability to hear what his clients (and potential clients) are saying.

Regarding the Veteran's assertions that his hearing impairment is more severe than reflected by the ratings currently assigned, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of his hearing disability on his own.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in no increase in the ratings currently assigned.  See Lendenmann, 3 Vet. App. at 349.  As is explained above, the competent (medical) evidence of record does not show that any increased rating is warranted.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination.   38 C.F.R. § 4.85, Code 6100.   Additionally, the rating schedule expressly contemplates impairments in earning capacity from such disabilities.  See generally 38 C.F.R. § 4.1.  The Board further notes that the VA examinations address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.   The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Additionally, there is also no evidence (or allegation) that the Veteran's right ear hearing loss prior to July 22, 2011, or bilateral hearing loss from July 22, 2011, has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to July 22, 2011, a compensable disability rating for right ear hearing loss is not warranted.  

From July 22, 2011, a disability rating in excess of 20 percent for bilateral hearing loss is not warranted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


